Warren E. Burger: Mr. Lettow, you may resume.
Charles F. Lettow: Mr. Chief Justice, and may it please the Court. Regarding both the exposure and the research evidence grounds that the Fifth Circuit had for its decision to set aside the dermal contact prohibition, we have nothing further, really, to add to the points that they put forward in response to the action by OSHA, except for one thing. In its reply brief in this Court, OSHA makes reference to a 1976 publication by the American Conference of Governmental Industrial Hygienists. That's the group that set up the consensus standard that provides the 10 parts per million level that's now in effect. And it says, in 1976, that ACGIH put forward a skin notation for benzene. I just want to call the Court's attention to the fact that -- and only because it's in the government's reply brief -- that for two years now, '78 and '79, the ACGIH has no skin notation for benzene. It's absent. They just focus on the airborne hazard. The one other issue of statutory construction that arises with respect to the research evidence ground is that what is best available evidence? The Court can find a definition for best available evidence fairly easily by just going to Webster's Third New International Dictionary, and that says "available" means that which is accessible or may be obtained. And indeed one of the examples that the dictionary uses for that type of usage is "the latest readily available information". Now, "readily available" is actually what the Court of Appeals used as it was defining that term. And that is fairly easily explained also by what Congress did, because the second and third sentences of 6(b)(5), section 6(b)(5), were actually taken from -- or the terms of them, the words were taken from the research provisions of the bill that was enacted. The research provisions were there first. And the research provisions in section 20(a), especially 20(a) (3), make a reference to research, demonstrations, and experiments. That's where that language comes from. So they knew what they were talking about. They knew that OSHA had to do some research in order to be able to come up with standards under some instances.
Byron R. White: Earlier in your argument, Mr. Lettow, you suggested that if this standard prevails, that the tire industry just won't make the grade, that it will shut down. Did I understand you right or not?
Charles F. Lettow: Your Honor, --
Byron R. White: You made some remark --
Charles F. Lettow: Yes, I did.
Byron R. White: -- a pretty strong remark, and your colleague on the other side indicates that it must be feasible and that the Secretary should not just close down an industry.
Charles F. Lettow: The issue of feasibility is one that we have argued strongly in the Court of Appeals. But because they didn't decide it, they said that was the issue that was most affected by the amendment to the standard that came at the eve of oral argument, literally on the eve, the afternoon before. We argued that issue in supplemental brief to the Court of Appeals. But because it didn't decide it, it hasn't been briefed here.
Byron R. White: Well, it's open then?
Charles F. Lettow: It is open and --
Byron R. White: And if you're right, you'll win. If you're right, you'll win.
Charles F. Lettow: That's right. But you can understand why we didn't brief it here, because the Court of Appeals didn't decide it.
Byron R. White: I understand, but -- the Court of Appeals didn't decide it, so that issue is still open.
Charles F. Lettow: Yes, sir, it is still open. And it is referred to in the OSHA reply brief, and of course we disagree with them, and if you're interested in that subject we would suggest going back to the briefs on the merits in the Fifth Circuit.
Byron R. White: Well, I take it the Secretary must believe that the standard is feasible. Or do you think the Secretary doesn't support the view of your colleague that he should not close down an industry?
Charles F. Lettow: Well, Mr. Justice White, the Secretary, that is OSHA, does make a reference to the fact that in the tire industry you need skin contact, you need dermal contact with solvents. They have put forward, and the basis for the feasibility claim is now based on the percentage exclusion to the standard, whether or not that's sufficient in terms of these solvents. That is what is actually briefed.
Byron R. White: Well, if the feasibility issue would have to be remanded, would it be remanded to the Court of Appeals or to OSHA?
Charles F. Lettow: Your Honor, I honestly don't think that it ever left the Fifth Circuit. When you granted certiorari you didn't get to that issue, and I guess the question you would have in your action in this Court is whether or not you would agree with the Fifth Circuit on the two grounds they adopted, if you did or did not it would go back to the Fifth Circuit. If the Fifth Circuit had -- well, the Fifth Circuit would decide the feasibility question and then it would or would not go back to OSHA.
Byron R. White: Well, if you were right and it was not feasible, and that meant the standard was not valid, it would certainly save us an awful lot of work.
Charles F. Lettow: Yes, Your Honor, it would. Thank you.
Warren E. Burger: Thank you, gentlemen. The case is submitted.